Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 7/6/2021 is considered and entered into record. Claim 35 has been amended. New claims 46 and 47 are added. Claims 27-28, 31, 33, 35-36 and 38-47 are currently pending.
	 
Election/Restriction
3.		Applicant’s election without traverse of Group I, claims 27-28, 31, 33, 35-36, 38-41 and 46-47; and sensorineural hearing loss as the otic condition species (readable on Group II claims), in the reply filed on 6 July 2021 is acknowledged. 
4.		Claims 42-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 July 2021.
5.		The requirement is still deemed proper and is therefore made FINAL.

6.		Claims 27-28, 31, 33, 35-36, 38-41 and 46-47, drawn to an otic pharmaceutical composition, comprising a therapeutically effective amount of a TrkB agonist that is an antibody or a binding fragment thereof, are being considered for examination in the instant application. 
	  
Specification
7.		The disclosure is objected to because of the following informalities: 
		Internet address:  


Claim Rejections - 35 USC § 103
8.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.    		Claims 27-28, 31, 33, 35-36, 38-41 and 46-47 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gao et al (PGPB 20020176859, 11/28/2002 – in IDS) in view of Lin et al (US PGPB 20100196390, dated 8/5/2010 – in IDS), and in further view of Lichter et al (WO 2009/132050, 10/29/2009) and Ye et al US PGPB 20120277199, 11/1/2012. 
10.   		 The claims are directed to a an otic pharmaceutical composition formulated for intratympanic administration, comprising a therapeutically effective amount of a TrkB agonist that is an antibody or binding fragment thereof, wherein the antibody comprises - heavy chain complementary determining regions (CDRs) (SEQ ID Nos: 17-19) and light chain CDRs (SEQ ID Nos 14-16); between about 14% to about 21% by weight of a polyoxyethylene-polyoxypropylene triblock copolymer; and water (claims 27, 31); wherein: the antibody specifically binds to cells that express or overexpress TrkB (claim 28); the TrkB agonist binds to an epitope comprising SEQ ID NO: 118 (claim 35), and is released for at least 3 days (claim 
11.		Gao et al teach compositions for treating mammals having hearing impairment associated with neuronal damage or degeneration (e.g. of spinal ganglion neurons), wherein the compositions comprise a therapeutically effective amount of a TrkB agonist and a pharmaceutically acceptable carrier (abstract; claims 1, 2; para 0010, 0011, 0051, 0153, 0156), wherein the agonist can be an antibody or an antigen-binding fragment thereof (para 0009, 0011, 0041; claim 5). Gao et al also teach compositions with sustained release properties including polymers that can release the molecule for over 100 days or shorter periods (para 00162, 00163) (i.e. at least for 3 days – as recited in instant claim 36). 
12.		Gao et al do not teach an antibody (C2) with the instantly claimed CDR sequences.
13.		Lin et al teach monoclonal humanized TrkB agonist antibodies including C2, and antigen binding portions thereof, which can be used for treating nerve function (abstract; para 0277; claim 14), wherein the antibody binds to cells expressing the receptor (para 0069) (as recited in instant claims 28, 31, 46, 47). The reference teaches and claims an antibody (C2) binding to TrkB, wherein the antibody comprises heavy chain CDR amino acid sequences and light chain CDR amino acid sequences that are 100% identical to instant heavy chain CDRs comprising SEQ ID Nos: 17-19 and instant light chain CDRs comprising SEQ ID Nos: 14-16 (refer to Appendices 2, 1 respectively) (see Table 3, pages 88, 89 of the 12/697983 application corresponding to cited ‘390 PGPB) (instant claim 27). The reference also teaches the 
14.		Gao et al, or Lin et al do not teach that the TrkB agonist binds to an epitope comprising the recited sequence. 
15.		Lin et al however, teach that more than one TrkB agonist antibodies can recognize or bind to the same epitope (para 0238). Lin et al also teach that the epitope can be identified using epitope mapping methods well known in the art (para 0153). In addition, with respect to the conclusion of claim 35, the "wherein the TrkB agonist binds to an epitope …..SEQ ID NO: 118" clause at the end of the claim recites an inherent functional property of the TrkB agonist. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Upon deriving a composition comprising a TrkB agonist antibody as instantly claimed, one will necessarily have it bind to an epitope as set forth in SEQ ID NO: 118, absent any evidence to the contrary.
16.		Gao et al or Lin et al do not teach the characteristics of the composition as recited in claim 27.
17.		Lichter et al teach intratympanic compositions comprising therapeutically effective amounts of immunomodulating agents like antibodies (para 0010, 0020, 00266-00271), and methods of treating otic disorders (abstract). The reference teaches otic formulations comprising polymers having an ionic balance compatible with the perilymph and/or endolymph of the ear, which does not alter the cochlear potential, is non-toxic to the inner ear environment, and which (instant claim 27). The reference describes certain embodiments of the formulation such as: an immunomodulating agent or pharmaceutically acceptable salt thereof; between about 16% to about 21 % (i.e. about 14% to about 17%) by weight of a polyoxyethylene-polyoxypropylene triblock copolymer; and sterile water, q.s., buffered to provide a pH between about 6.0 and about 7.6 (pH about 5.5 to about 8) (para 0010) (instant claims 33, 41). The reference teaches that the therapeutic agent is released from the formulation for a period of at least 3 days (para 0012) (instant claim 36). Lichter et al teach that the polyoxyethylene-polyoxypropylene copolymers comprise thermoreversible poloxamer surfactants like poloxamer 407 (PF-127), poloxamer 188, poloxamer 237 or poloxamer 338 (para 00555) (instant claim 39), wherein PF-127 has "good solubilizing capacity, low toxicity and is, therefore, considered a good medium for drug delivery systems" (para 00556). The reference teaches evaluation of gelation temperature of the formulation comprising the otic agent and Poloxamer 188 (Example 69, page 194). Lichter et al teach that the pharmaceutical formulation or composition is an auris-acceptable thermoreversible gel (para 0012, 00504, 00552-00559) (instant claim 38). 
18.		Although Lichter et al teach the characteristics of the otic composition and experiments to determine the gelation temperature, the reference does not provide a range of the temperature as instantly recited in claims 33 and 40.
19.		Ye et al teach pharmaceutical formulations comprising a thermosensitive polymer polyoxyethylene and polyoxypropylene (synthetic block polymers of ethylene oxide and propylene oxide) comprising P407 (claim 8), which has a gelation temperature between about 14°C and about 42°C (i.e. between about 19°C to about 42°C) (instant claim 40) (Abstract; para 0335). The reference also teaches that the pharmaceutical formulation comprises between 
20.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the pharmaceutical composition for hearing impairment (otic condition) comprising a TrkB agonist antibody as taught by Gao et al, which can be a C2 TrkB agonist antibody (comprising the instantly claimed sequences) in view Lin et al, by formulating the otic composition having characteristics as taught by Lichter et al. and Ye et al. The person of ordinary skill would have been motivated to substitute the more generic TrkB agonist antibody of Gao et al for the specific C2 TrkB agonist antibody of Lin et al on the basis of substitution of equivalent elements (both being TrkB agonist antibodies and both being useful for treating nerve function disorder), with predictable results (MPEP 2143 (B)). The person of ordinary skill would have been motivated to use the features of the formulation taught by Lichter et al in an otic composition, because these provide sterile controlled formulations for slow extended release of the active therapeutic, avoid producing a rapid and dramatic pH change in the endo or perilymph of the ear, and “substantially reduce the impact on balance and/or hearing upon administration” (Lichter et al para 0054). The person of ordinary skill would have further been motivated to obtain a therapeutically relevant gelation temperature, for achieving a favorable liquid to gel state transition close to body temperature, hence allowing effective delivery of therapeutics to targeted structures (Ye et al, para 0334). The person of ordinary skill would also have expected reasonable success because treating hearing loss effectively and without adverse effects using appropriately formulated otic compositions was known at the time of filing of the instant invention.
21.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Conclusion
22.        	No claims are allowed.
23.		The prior art considered pertinent to applicant’s disclosure is as follows:

		Hofbauer et al (WO 2012156505, 11/22/2012)
	(Hofbauer et al teach a tropomyosin-related kinase B receptor TrkB protein B1 peptide of SEQ ID NO: 2, which is 100% identical to instant SEQ ID NO: 118 (see Appendix 3), and which corresponds to residues 288-307 of the TrkB protein B1 peptide (page 5, lines 6-8; page 13, para 1). The reference teaches that the TrkB antibodies have agonistic properties on the receptor (page 12, line 4).The reference also teaches that SEQ ID NO: 2 comprising Asp-298 and Cys-302, is preferable for TrkB antibodies having agonistic properties, wherein such antibodies can be used in pharmaceutical preparations (abstract; page 2, Summary; claim 14)).

24.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
25.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
26.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/A. D./
Examiner, Art Unit 1649
23 October 2021
/GREGORY S EMCH/Primary Examiner, Art Unit 1699